274 F.2d 823
M. L. GILBERT, Jr., Appellant,v.UNITED STATES FIDELITY & GUARANTY COMPANY et al., Appellees.
No. 18066.
United States Court of Appeals Fifth Circuit.
February 8, 1960.

Appeal from the United States District Court for the Middle District of Georgia; William A. Bootle, Judge.
James Barrow, Athens, Ga., for appellant.
Louis D. Yancey, Jr., Atlanta, Ga., for appellees.
Before RIVES, Chief Judge, and HUTCHESON and JONES, Circuit Judges.
PER CURIAM.


1
This appeal is from a judgment of the District Court of the Middle District of Georgia. The facts from which the controversy arose, the decision reached and the reasons for it are set forth in a reported opinion of the District Court. Gilbert v. United States Fidelity & Guaranty Company, D.C., 180 F.Supp. 794. We are in agreement with the District Court's decision and the reasons assigned by it. Its judgment is


2
Affirmed.